UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 6, 2010 Date of Report (Date of earliest event reported) TRUSTMARK CORPORATION (Exact name of registrant as specified in its charter) Mississippi 000-03683 64-0471500 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 248 East Capitol Street, Jackson, Mississippi (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (601) 208-5111 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.02Termination ofa Material Definitive Agreement OnOctober 6, 2010, Trustmark Corporation(“Trustmark”) received noticethat the board of directors of Cadence Financial Corporation ("Cadence") has accepted another acquisition proposal and has stated that it has terminated the Agreement and Plan of Reorganization with Trustmark dated September 21, 2010.Trustmark has received a $2.0 million termination fee from Cadence. The full text of Trustmark'sNews Release is attached as Exhibit 99.1. Item 9.01Financial Statements and Exhibits (d) Exhibits. Exhibit Number Description of Exhibits NewsRelease issued on October 6, 2010 by Trustmark Corporation. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRUSTMARK CORPORATION BY: /s/ Louis E. Greer Louis E. Greer Treasurer and Principal Financial Officer DATE: October6, 2010 EXHIBIT INDEX Exhibit Number Description of Exhibits NewsRelease issued on October 6, 2010 by Trustmark Corporation.
